
	
		I
		112th CONGRESS
		1st Session
		H. R. 1666
		IN THE HOUSE OF REPRESENTATIVES
		
			May 2, 2011
			Mr. Simpson (for
			 himself and Mr. Ross of Arkansas)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend part B of title III of the Public Health Service
		  Act to improve essential oral health care for lower-income individuals by
		  breaking down barriers to care.
	
	
		1.Short titleThis Act may be cited as the
			 Breaking Barriers to Oral Health Act
			 of 2011.
		2.Grants to support
			 volunteer dental projects and public-private partnershipsPart B of title III of the Public Health
			 Service Act is amended by inserting after section 320A (42 U.S.C. 247d–8) the
			 following new sections:
			
				320B.Grants to
				support volunteer dental projects
					(a)Authority To
				make grantsThe Secretary shall award grants to or enter into
				contracts with eligible entities described in subsection (b) to purchase
				portable or mobile dental equipment and to pay for appropriate operational
				costs, including direct health care or service delivery costs, for the
				provision of free dental services to underserved populations that are delivered
				in a manner consistent with State licensing laws.
					(b)Eligible
				entityAn eligible entity under this subsection is an
				organization, such as a State or local dental association, or a dental
				education, dental hygiene education, or postdoctoral dental education program
				accredited by the Commission on Dental Accreditation, or a community-based
				organization that partners with an academic institution, that is exempt from
				tax under section 501(c) of the Internal Revenue Code of 1986 and that offers a
				free dental services program for underserved populations.
					(c)ApplicationAn
				entity desiring a grant under this section shall submit an application to the
				Secretary in such manner as the Secretary may require.
					(d)Authorization of
				appropriationsThere are authorized to be appropriated to make
				grants under this section $10,000,000 for each of fiscal years 2012 through
				2016.
					320C.Grants for
				public-private partnerships to improve oral health education and dental disease
				prevention and medicaid and CHIP dental programs, and for other
				purposes
					(a)Authority To
				make grantsThe Secretary
				shall award grants to or enter into contracts with eligible entities described
				in subsection (b) to collaborate with State, county, or local public officials
				and other stakeholders in order to develop and implement initiatives to
				accomplish any of the following goals:
						(1)To improve oral
				health education and dental disease prevention.
						(2)To reduce barriers
				(including low reimbursement and administrative impediments) in a manner that
				increases dental provider participation in Medicaid and the Children’s Health
				Insurance Program (CHIP) under titles XIX and XXI of the Social Security
				Act.
						(3)To make the dental
				delivery system providing dental services under Medicaid or CHIP more efficient
				by taking actions necessary to facilitate the establishment of dental
				homes.
						(4)To address
				geographic, language, or cultural barriers in the provision of dental
				services.
						(b)Eligible
				entityAn eligible entity under this subsection is a State or
				local dental association or a State dental association foundation that is
				exempt from tax under section 501(c) of the Internal Revenue Code of 1986 and
				that partners with public and private stakeholders to facilitate the provision
				of dental services for underserved populations.
					(c)ApplicationAn
				entity desiring a grant under this section shall submit an application to the
				Secretary in such manner as the Secretary may require.
					(d)Authorization of
				appropriationsThere are authorized to be appropriated to make
				grants under this section $10,000,000 for each of fiscal years 2012 through
				2016.
					.
		
